Citation Nr: 0730442	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-35 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals, fracture left tibia with traumatic arthritis, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia issued in February 2004.  The veteran appealed 
the denial of a rating in excess of 20 percent for this 
disability.  In March 2006, the RO granted an increased 
rating to 30 percent for the residuals, fracture left tibia 
with traumatic arthritis, effective from the date of claim.  
Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

Although the veteran also appealed another issue, entitlement 
to an earlier effective date for residuals of trauma to the 
septum, he withdrew that claim at his March 2005 RO hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Residuals, fracture left tibia with traumatic arthritis, 
are presently manifested by complaints of pain and some 
limited range of motion, without evidence of nonunion with 
loose motion requiring brace.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals, fracture left tibia with traumatic arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2003 and August 2005.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Adequate opportunities to submit evidence 
and request assistance have been provided.  An additional 
letter advising the veteran of VCAA requirements was sent in 
December 2006.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the VCAA letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  This notice 
was provided to the veteran in December 2006.  

Given the thorough review of the claim in the March 2006 
Supplemental Statement of the Case, any failure in the timing 
of full and complete VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1369, 
1374 (2004).  There has been no prejudicial error in the duty 
to inform the veteran.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) and Simmons v. Nicholson, No. 06-
7092 (Fed. Cir. May 16, 2007).  

As to the duty to assist, all medical records identified by 
the veteran have been obtained consistent with 38 C.F.R. 
§ 3.159.  Service medical records are in the claims folder.  
Examinations have been provided in connection with this 
claim.  The veteran was afforded the opportunity to testify 
at a hearing at the RO in March 2005.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007) 


526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

 
38 C.F.R. § 4.71, Plate II (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995). VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

Factual Background and Analysis

In this case, service connection had been granted for 
residuals of a fracture of the left tibia with traumatic 
arthritis in an August 2001 rating decision.  The decision to 
allow was based on service medical records revealing that the 
veteran fractured his left ankle after stepping in a hole 
during service resulting in an ankle repair with screw 
inserted.  A 10 percent rating was assigned.  Based on VA 
medical records, the RO increased the rating for the left 
ankle to 20 percent, effective February 28, 2002.   The Board 
notes that, since the filing of his claim, service connection 
has been granted for reflex sympathetic dystrophy, distal 
left lower extremity, patellofemoral pain syndrome, left 
knee, and a scar from open reduction of the left tibia, as 
secondary to the service-connected disability on appeal.  The 
Board is mindful that evaluation of disabilities based upon 
manifestations not resulting from service- connected disease 
or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2007).

VA outpatient treatment records from the Clarksburg and 
Pittsburg VA medical centers (VAMC's), dated since the date 
of claim, show complaints of left lower extremity, ankle, and 
tibia pain.  The veteran had been on continuous medication.  
He has been taking hydrocodone for chronic back, knee and 
ankle pain, as demonstrated in January and February 2006 
treatment notes.  

The veteran was afforded a VA orthopedic evaluation in 
December 2003.  At that time, the examiner noted the 
veteran's complaints that the pain in the left ankle was 
getting worse.  The veteran complained that the pain was 
around where the bolt was in the ankle.  Cold weather made 
the pain worse, and medicine sometimes made it feel better.  
Objective examination revealed that the veteran walked with a 
slight limp.  The area of the left malleolus was extremely 
tender, and the rest of the foot was tender.  Range of motion 
studies noted dorsiflexion of the left ankle was from 0 to 10 
degrees, lacking 10 degrees.  Plantar flexion was 0 to 20 
degrees, lacking 25 degrees.  X-rays of the tibia/fibula 
revealed a small region of sclerotic bone in the proximal 
shaft of the tibia.  A metallic screw transversed the distal 
end of the fibula, which was slightly widened.  The 
impression was healed fracture deformity of the distal left 
fibula, benign bone island in the proximal left tibia.  The 
primary diagnostic code was minor abnormality.  The examiner 
noted that the left ankle joint was normal in radiographic 
appearance.  At that time, the medication included 
hydrocodone..  

VA treatment records show a normal X-ray of the left knee in 
April 2005.  

The veteran was afforded a VA examination in May 2005.  The 
examiner noted that the veteran reported increased pain and 
only fair response from his hydrocodone treatment.  The pain 
was in the entire ankle and lower left leg.  He reported 
giving way, stiffness, instability, and locking.  He used a 
cane with only fair results.  Over the past two months, he 
had been unable to do anything except lay around the house.  
Anything caused a flare-up.  On range of motion, there was no 
dorsiflexion at all.  Plantar flexion was 0 to 5 degrees with 
pain.  There was fatigue and lack of endurance.  There was no 
genu recurvatum, or malunion of the os calcis or astralagus.  
The veteran was noted to be not employed.  The disability had 
mild to severe affect on his activities of daily living.  

The veteran was afforded a VA medical examination in December 
2005.  The examiner reviewed the claims folder and examined 
the veteran.  The veteran reported continued severe pain in 
the entire left lower extremity.  He reported weakness and 
giving way, but no stiffness, swelling, heat locking or 
redness were noted.  The veteran was on Lortabs.  He rated 
his pain  as six on scale of one-to-ten, with ten being the 
worst.  Nothing helped in the cold weather.  He used a cane.  
He states that flareups were caused by cold weather or by 
anything that put pressure on the left knee.  He described 
the pain as sharp and severe in intensity, and allieviated 
with medication.

The veteran reported he last worked in 2001 as an industrial 
radiographer.  He had not worked due to his ankle and other 
health concerns.  On examination, his gait was antalgic.  His 
left leg was rotated laterally at 45 degrees.  Range of 
motion of the left knee was 0 degrees extension to 90 degrees 
flexion, 80 with repetition.  Dorsiflexion of the left ankle 
was 0 degrees, lacking 20 degrees.  Plantar flexion was 5 
degrees which lacked 40 degrees.  He had almost no functional 
use of the left ankle.  X-ray of the left knee was normal.  
The pertinent impression was fracture, left tibia with 
resultant pain, loss of motion and altered gait.  

Following the December 2005 VA medical examination, the RO 
increased to 30 percent the rating for the residuals, 
fracture left tibia with traumatic arthritis.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals, fracture left tibia 
with traumatic arthritis is presently manifested by pain, 
limited range of motion and functional limitations without 
evidence of malunion of the tibia or fibula.  There is no 
evidence of nonunion of the tibia requiring a brace, which is 
an essential requirement for a higher rating.  Likewise, the 
veteran does not have limitation of extension of the knee to 
30 degrees, so as to merit a higher rating under Diagnostic 
Code 5262.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

Thus, although the veteran has asserted that the residuals of 
the left tibia are more severely disabling, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, entitlement to a rating in excess of 30 percent 
for this disability is not warranted.  The preponderance of 
the evidence is against the claim.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The evidence shows the veteran's 
service-connected disorder has placed significant limitations 
on his ability to carry out usual occupation tasks.  However, 
there is no indication these limitations, nor any other 
service-connected impairment, has resulted in a marked 
interference with employment.  The veteran has multiple 
service-connected disabilities and the combined schedular 
disability rating adequately reflects the degree of 
disability demonstrated.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals, fracture left tibia with traumatic arthritis, is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


